DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-2, 4-14 and new claims 15-19 allowable as amended and new added by the applicant.  The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding claim 1, the prior arts disclose most of the claim invention; however the prior arts do not expressly disclose placing material in a rim portion of a mold cavity of a thermoforming mold:
placing a first polymeric sheet and a second polymeric sheet in the thermoforming mold with the material: and
thermoforming in the thermoforming mold both a bladder element from the first polymeric sheet and the second polymeric sheet and a rim from the material placed in the rim portion, with the rim molded integrally with the bladder element;
wherein the bladder element has a substantially arc-shaped heel portion, a lateral arm portion extending forward from the heel portion along a lateral side of the 

Regarding claim 15, the prior arts disclose most of the claim invention; however the prior arts do not expressly disclose placing material in a rim portion of a mold cavity of a thermoforming mold; placing a first polymeric sheet and a second polymeric sheet in the thermoforming mold with the material; 
thermoforming in the thermoforming mold both a bladder element from the first polymeric sheet and the second polymeric sheet, and a rim from the material placed in the rim portion, with the rim molded integrally with the bladder element;
securing the bladder element to a resilient midsole layer; and securing a footwear upper directly to the rim, with an internal chamber defined between the footwear upper and the resilient midsole layer;
wherein the bladder element has a substantially arc-shaped heel portion, a lateral arm portion extending forward from the heel portion along a lateral side of the bladder element, and a medial arm portion laterally-spaced from the lateral arm portion and extending forward from the heel portion along a medial side of the bladder element; and wherein the rim extends along an upper extent of the heel portion, along an upper extent of the lateral arm portion, and along an upper extent of the medial arm portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.